Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 (henceforth, “Response”) has been entered with the RCE dated 30 November 2021.

Priority
The effective filing date of the claims are deemed to be as follows:
-11 June 2019 for claims 1-14 and 16-20:  provisional application 62/683,773 is silent regarding the presence of two coatings (it mentions coating on the back side and the edge side, but is silent on coating of a second coating on a second surface).
-12 June 2018 for claim 21 per se.
-11 June 2019 for claims 22-24:  each of the following features is absent from the aforementioned provisional application:  a second coating layer, a first inclined surface, and a second inclined surface.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 requires that a) the two coating layers do not directly overlap each other in a direction parallel to the first surface and that b) the two coatings layers otherwise directly contact each other.  It is noted that the only support for the limitation of claim 5 is one in which the contact surface between the two coatings layers is parallel to the first surface (e.g. Fig. 6 of the instant application, reproduced and annotated infra).  Specifically, the portions highlighted by the rectangular annotation boxes clearly show that the directly overlapping does indeed occur in a direction parallel to the first surface.  e.g. Fig. 2 of U.S. 2018/0162771 A1), Applicant was not in possession of such a configuration.

    PNG
    media_image1.png
    356
    644
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 9-11 and claims 21-24 are allowed.
Claim 5 would be allowable should the following be performed:
-1) deletion of the second to last clause of claim 1 (which reads “the first coating layer and the second coating layer do not directly overlap each other in a direction parallel to the first surface); and 
-2) addition of limitation describing what is shown in the rectangular annotation boxes shown in the annotated Fig. 6 above.
Re: 2), the minimal limitations necessary should include: 2a) that an end surface of the first coating layer directly abuts an end surface of the second coating layer; and 2b) the end surfaces are both perpendicular to the vertical surface.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2017/0341451 A1 (“Minamidate”).  
Considering claim 1, the recitation “configured for use with the display device” and other recitations that specify features of the window relative to the display device are not given patentable weight, as these recitations are concerned with how the window is used and do not serve to limit characteristics of the window per se.
Minamidate discloses a bent glass substrate that may have a printed layer 5 directly covering one surface thereof and another coating 4 directly deposited on an opposing surface that opposes said one surface, wherein the bent glass substrate may additionally have a chamfered minor surface that joins said one surface and opposing surface (Minamidate ¶ 0201 and Figs. 6A and 10A, reproduced, infra).  It is noted that claim 1 merely requires the first coating layer to be located on an entirety of the first surface (as opposed to the entirety of a main surface); thus, the portion of surface 3a covered by layer 5 is considered to map onto the claimed first surface, and it is clear that a subportion of the main surface of the bent glass substrate is entirely covered (e.g. the right side portion shown in id. Fig. 10A).  As is shown in Fig. 6A of Minamidate, a portion of the side surface (lower chamfer in Fig. 10A) is not directly covered by layer 5.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As Minamidate expressly contemplates that surface 3c may be chamfered (id. ¶ 0137), and as one such configuration shows layer 5 to cover a surface perpendicular to both surfaces 3a and 3b. Minamidate is considered to have disclosed a configuration that embodies characteristics of both Fig. 6A and 10A with sufficient specificity, thereby anticipating claim 1.  Alternatively, if this were not deemed to be the case (which is not
Considering claims 2-4 and 6, Fig. 6A of Minamidate shows a chamfered surface adjacent said one surface (reading on claim 2), wherein layer 5 is directly deposited on said chamfered surface (reading on claim 3).  The end of layer 5 is at least inclined with respect to some portions of the bent glass substrate, including the main longitudinal section shown in Fig. 5 of Minamidate, thus reading on claim 4.  Furthermore, there is another chamfered surface adjacent to surface 3b (reading on claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 is rejected under 35 U.S.C. 103 as unpatentable over U.S. 2017/0341451 A1 (“Minamidate”).  
Considering claim 12, Minamidate discloses that the printed layer 5 has a thickness of 3-10 µm (Minamidate ¶ 0132), which overlaps the claimed range.  It would In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minamidate, as applied to claim 1 above, and further in view of U.S. 2013/0288010 A1 (“Akarapu”).
Considering claim 7, Minamidate as discussed above is silent re: a rounded chamfer.  However, provision of round chamfers to a glass is well-known, as is taught in Akarapu (Akarapu ¶ 0033).  Akarapu is analogous, for being directed to glass with shaped minor surfaces.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have provided a round chamfer, as doing so can minimize surface flaws.

Claims 1-3 and 6-8; and claims 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0118628 A1 (“Pakula”) in view of EP 3024203 A1 (“Lim”).
Considering claim 1, Pakula discloses an electronic device enclosure formed from at least one glass layer and a peripheral structure adjacent the periphery of the glass cover, wherein the enclosure serves as the housing of a display (Pakula abs., ¶ 0001, and ¶ 0029-0030).  Specifically, Pakula discloses that portions of the minor surfaces of the glass cover (labeled as 201) may be chamfered or rounded as to yield a minor surface having an upper chamfer/ rounded edge, a planar portion, and a bottom chamfer/ rounded edge, wherein the minor surface connects opposing main surfaces of the glass cover (id. ¶ 0040-0042 and Figs. 4A and 4B).  Pakula differs from the claimed invention, as it is silent re the provision of at least one coating layer onto the glass cover.
However, in the art of portable display devices, it is known to provide opposing protection units to a generally planar substrate, wherein both opposing main surfaces and side surfaces of a planar substrate may be directly covered by protection units (Lim ¶ 0028-0045 and Figs. 9-10).  Specifically, a first upper protection unit that may have a planar protection unit integral with an upper edge protection unit is provided to the top of a substrate, while a second lower protection unit that may have a planar protection unit integral with a lower edge protection is provided to the bottom of a substrate.  The lower protection unit (formed of an integral structure of a planar protection unit and lower edge protection unit) would thus map onto the claimed first coating layer, and the upper protection unit mapping onto the claimed second coating layer.  Pakula is analogous, as it is from the same field of endeavor as that of the instant application (display enclosures); Lim is analogous, as it is from the same field of endeavor as that of the instant application (display enclosures).  Person having ordinary skill in the art has reasonable expectation of success that the teachings from the references may be combined, given the substantial similarities between the references (both are concerned with protecting of fragile components).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the upper and lower protection units of Lim on the glass cover of Pakula, as doing so imparts additional level of protection.  
Regardless of whether the chamfers are angular or fully rounded (both configurations taught in Pakula), in both cases, there is at least a respective portion of the deemed to read on the claimed vertical surface).  In view of the differences between Figs. 9 and 10 of Lim, it is clear that either protection units could be extended further along the side surface of the planar substrates.  Though Fig. 10 of Lim shows a configuration where it is the upper protection unit that is extended, the same could have been easily applied to the lower protection unit, so that the lower protection unit wraps around portions of the side surface and extend upwards.  Pakula in view of Lim thus renders obvious claim 1.
Considering claims 2, 3, and 6-8, in the modification of the structure of Pakula and Lim, the lower protection unit is provided directly on the lower major surface and the lower rounded edge of the minor surface.  Similarly, the upper protection unit has an upper edge protection unit that covers the upper rounded edge of the minor surface.

Considering claims 14, 17, and 18, Pakula discloses that the glass cover is to be in front of a display (Pakula ¶ 0029 and 0030).  Using a glass cover of Pakula having the upper and lower protection units of Lim, wherein the glass cover is in front of a display, would meet the limitations of claims 14, 17, and 18.
Considering claim 16, flexible is a relative term and is interpreted broadly.  Any item has some level of inherent flexibility.

Claims 12 and 13; and claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pakula and Lim, as respectively applied to claims 1 and 14 above, and further in view of U.S. 2018/0354846 A1 (“Koep”)
Considering claims 13 and 19, Pakula and Lim as discussed above is silent re: usage of a protective layer having the claimed thickness, wherein the protective layer bonds to the glass substrate.
Koep teaches a coating used to fill defects on glass surfaces, wherein the coating contains siloxanes and silanes, and wherein the coating chemically bonds to glass (Koep abs., ¶, 0038 and ¶ 0051).  Koep further teaches that the coating may have thickness of 0.01 to about 10 microns (id. ¶ 0058).  Koep is analogous, for being directed to siloxane-based coatings that fills defects in glass.  Person having ordinary skill in the art has reasonable expectation of success that such a coating could be used to make the lower protective unit of Pakula and Lim, as Lim teaches that synthetic resin (general class to which siloxanes belong) could be used for the protection units (Lim ¶ 0016 and 0017).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the coating composition of Koep to form the lower protection unit of Pakula and Lim, as doing so improves mechanical properties (Koep ¶ 0003).
Considering claim 12, as noted above, Koep teaches a coating having thickness of about 10 µm, which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
	
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pakula and Lim, as applied to claim 14 above, and further in view of U.S. 2016/0227653 A1 (“Kim”).
Considering claims 20, though Pakula discloses the provision of adhesive layers to bond the cover glass to the rest of the enclosure, Pakula is silent re: the provision of a light blocking layer.
However, the provision of a light blocking layer is known in displays utilizing cover glasses, as is taught in Kim (Kim ¶ 0055 and 0056).  Kim is analogous, for also being directed to displays.  Person having ordinary skill in the art would have been motivated to use a light blocking layer in an enclosure, as Kim is considered to have demonstrated that such a layer is known to be applied in display devices.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(a) rejection of claim 5 (pg. 9 ¶ 1+ of Response) have been fully considered, but they are not deemed to be persuasive.  Examiner notes that Applicant’s interpretation of “overlap” is much narrower that what person having ordinary skill in the art would ascribe to the word.  Overlap merely requires one object to overlie a part of another object (emphasis added); see definition from American Heritage Dictionary.  There is no requirement that the respective portions a substantial portion of the respective objects, which is the position Applicant is taking.  
In view of the amendments made to claim 1, the prior art rejection over Fujii has been withdrawn.
Although Applicant has argued against all rejection relying upon at least the reference Minamidate (Response pg. 12 ¶ 1), this argument is unpersuasive for at least two reasons.  First, Applicant’s characterization of a side surface appears to include both bent portions of a main surface (Fig. 10A of Minamidate, vide supra) and surfaces located between (bent) main surfaces (id. Fig. 6A, vide supra).  Such a characterization of a side surface is overly broad and should not extend to the situation illustrated in Fig. 10A of Minamidate, at least when Applicant has not clearly stated on the record that such a surface should be construed to be a side surface.
Next, even were Applicant to unambiguously define “side surface” in the overly broad manner as described above, Applicant’s position is still unpersuasive, for the claim is recited using open transitional phrase.  Claim 1 merely requires one instance where prior art’s first coating does not directly overlap a portion of prior art’s side surface (as opposed to requiring all side surfaces possess such a characteristic), and such a situation is clearly shown in Fig. 6A of Minamidate.
As Applicant has not provided any arguments against rejections relying upon at least Pakula and Lim, these rejections are maintained.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z. Jim Yang/Primary Examiner, Art Unit 1781